The opinion of the court was delivered by
Lowrie, C. J.
Cheating or defrauding by means of any false token or writing, or by any false pretences whatsoever, is punishable by imprisonment, in the penitentiary or the county jail, not exceeding one year; and conspiracy to cheat in that way cannot be more severely punished: Act 12th July 1842, § 21; 5 Barr 60.
We regard the sixth count of this indictment as charging a conspiracy to cheat a given person by false tokens or writings, that is, by counterfeit bank notes; and though this could formerly be punished more severely than above indicated, 3 S. & R. 220, it cannot now. ' We cannot treat it as charging a conspiracy to make and pass counterfeit notes: 4 Barr 210.
We must, therefore, correct the sentence passed in this case.
The sentence of the Quarter Sessions is reversed for all the term of imprisonment of the defendant beyond the term of one year and affirmed for the residue, and the record is remitted to the Quarter Sessions.